Loan No. _______________
Salt Lake City, Utah
May 13, 2010
 
REVOLVING PROMISSORY NOTE
 
FOR VALUE RECEIVED, the undersigned (“Borrower”) promises to pay to the order of
U. S. Bank National Association (“Lender”) at its office located at 170 South
Main Street, 6th Floor, Salt Lake City, Utah 84101 or at such other location as
designated by Lender, in lawful money of the United States of America, the
principal amount of Five Million and 00/100 Dollars ($5,000,000.00), or such
portion thereof as from time to time may be outstanding, on May  13, 2011 (the
“Maturity Date”), and to also pay interest thereon at said location, in like
money, from the date hereof on the unpaid principal amount hereof until such
amount shall be paid in full.
 
This Revolving Note is the Note referred to in a Loan Agreement (the
“Agreement”; terms used herein but not defined herein have the meanings given in
the Agreement) of even date herewith and is entitled to the benefits thereof and
is secured by the Security Agreement.
 
Interest on the outstanding principal balance shall accrue at an annual variable
rate equal to 2.00% plus the thirty (30) day LIBOR rate quoted by Lender from
Reuters Screen LIBOR01 or any successor thereto, which shall be that thirty (30)
day LIBOR rate in effect and reset each New York Banking Day, adjusted for any
reserve requirement and any subsequent costs arising from a change in government
regulation.  The term “New York Banking Day” means any day (other than a
Saturday or Sunday) on which commercial banks are open for business in New York,
New York.  Lender’s internal records of applicable interest rates shall be
determinative in the absence of manifest error.
 
Upon the occurrence of an Event of Default, the applicable rate of interest
shall increase by three percent (3%) per annum.
 
Monthly payments of accrued interest shall be due and payable on the fifth (5th)
day of each month, commencing with June 5, 2010, and continuing on the fifth day
of each month thereafter.
 
On the Maturity Date, the entire outstanding principal balance, all remaining
accrued and unpaid interest and all other amounts outstanding under this Note or
the Agreement shall be due and payable in full.
 
In addition to the accrual of interest at the default rate, in the event a
payment due under this Note is more than fifteen (15) days past due, Borrower
shall pay to Lender a late fee equal to five percent (5%) of the missed payment.
 
The actual interest to be charged under this Note shall be calculated on a year
of three hundred sixty (360) days on a daily basis for the actual number of days
the unpaid principal balance hereof is outstanding.
 
If a payment on this Note becomes due and payable on a Saturday, Sunday or legal
holiday under the laws of the State of Utah, the payment date shall be extended
to the next succeeding business day and interest hereon shall be payable at the
then applicable rate during such extension.
 
All payments received by Lender on this Note shall be applied as follows and in
the order indicated, at the option of Lender:  (1) to the payment of Lender’s
attorneys’ fees and other expenses as provided in the Loan Documents, (2) to
late fees, (3) to accrued interest, and (4) to the reduction of principal.
 
 
 

--------------------------------------------------------------------------------

 
 
This Note may be paid in whole or in part from time to time or at any time
without penalty or premium.
 
Upon the occurrence of an Event of Default, it shall be optional with the holder
of this Note to declare the entire principal and interest sum hereof due and
payable in full, and proceedings may at once be instituted for the enforcement
and collection of the same by law.
 
Borrower agrees to pay all reasonable attorneys’ fees and other expenses
incurred by Lender in the enforcement of any of its rights hereunder whether the
default is ultimately cured or whether Lender is obligated to pursue its legal
remedies, including such expenses incurred prior to the institution of legal
action, during the pendency of such legal action, during any bankruptcy or
insolvency proceeding and continuing to include all such expenses incurred in
connection with any appeal to higher courts arising out of legal proceedings to
enforce Borrower’s obligations hereunder.
 
The makers, sureties, guarantors and endorsers of this Note jointly and
severally waive presentment for payment, protest, notice of protest and of
nonpayment of this Note.  Borrower agrees that failure of Lender or any holder
of this Note to exercise its rights hereunder shall not constitute a waiver of
the right to exercise the same in the event of a later default.
 
This Note shall be construed according to the laws of the State of Utah.
 
“Borrower”
 
 
ZAGG Incorporated, a Nevada corporation



By:                                                                
Name:                                                                           
Its:                                                                